UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

 SCOTT WHITTINGTON,                             )
                                                )
                       Plaintiff,               )
                                                )
                 v.                             )    Civil Case No. 07-2135 (RJL)
                                                )
 UNITED STATES,                                 )
                                                )
                       Defendant.               )


                                       ORDn--
                                    (JuneL, 2012)

         For the reasons set forth in the Memorandum Opinion entered this date, it is
hereby

         ORDERED that the United States' Motion to Dismiss [Dkt. #27] is
GRANTED; and it is further

         ORDERED that the remaining counts of plaintiff's Amended Complaint
[Dkt. #14] are DISMISSED.

         SO ORDERED.




                                                    United States District Judge